Case 2:20-cv-13134-LVP-RSW ECF No. 161-1, PageID.5821 Filed 07/26/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TIMOTHY KING, MARIAN SHERIDAN,
 JOHN HAGGARD, CHARLES RITCHARD,
 JAMES HOOPER, DAREN RUBINGH,

                   Plaintiffs,                  No. 2:20-cv-13134
 v.                                             Judge Linda V. Parker
                                                Mag. R. Steven Whalen
 GRETCHEN WHITMER, in her
 official capacity as the Governor of the
 State of Michigan, JOCELYN
 BENSON, in her official capacity as
 Michigan Secretary of State and the
 Michigan BOARD OF STATE
 CANVASSERS,

                   Defendants,
 and

 CITY OF DETROIT, DEMOCRATIC
 NATIONAL COMMITTEE and
 MICHIGAN DEMOCRATIC PARTY,

                   Intervenor-Defendants.



                      Index of Attachments to
   Supplemental Brief of Gregory Rohl, Brandon Johnson, Howard
   Kleinhendler, Sidney Powell, Julia Haller, and Scott Hagerstrom
         per This Court’s July 12, 2021 Order [ECF No. 150]
Case 2:20-cv-13134-LVP-RSW ECF No. 161-1, PageID.5822 Filed 07/26/21 Page 2 of 2




 Attachment A      July 12, 2021 Transcript

 Attachment B      Safe-Harbor Notice

 Attachment C      Williams Huron Gardens 397 Trust v. Waterford Township, 2019
                   WL 659009 (E.D. Mich. 2019)

 Attachment D      Krieger v. City of Peoria, No. CV–14–01762–PHX–DGC, 2014
                   WL 4187500 (D. Ariz. Aug. 22, 2014)

 Attachment E      Moore v. Johnson, No. 14–11903, 2014 WL 4924409 (E.D. Mich.
                   May 23, 2014)

 Attachment F      Ford v. Tennessee Senate, No. 06-2031 D V, 2006 WL 8435145
                   (W.D. Tenn. Feb. 1, 2006)




                                         2
